         Case 2:17-cr-00393-APG-EJY Document 65 Filed 10/06/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ROBERT O’BRIEN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Robert_O’Brien@fd.org
 6
     Attorney for Austin James Aulicino
 7
 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00393-APG-EJY
11
                    Plaintiff,                             STIPULATION AND ORDER TO
12                                                        VACATE REVOCATION HEARING
            v.
                                                                  (First Request)
13
     AUSTIN JAMES AULICINO,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Robert O’Brien, Assistant Federal Public Defender, counsel for Austin James Aulicino,
20
     that the Revocation Hearing currently scheduled on October 7, 2020, be vacated.
21
            This Stipulation is entered into for the following reasons:
22
            1.      Mr. Aulicino’s probation officer represents that he has had no contact with
23
     Aulicino for at least two months.
24
            2.      Defense counsel has no representations to make regarding Mr. Aulicino’s
25
     performance on supervised release or his alleged lack of contact with the U.S. Probation Office.
26
         Case 2:17-cr-00393-APG-EJY Document 65 Filed 10/06/20 Page 2 of 3




 1          3.      The parties agree that the hearing should be vacated for the efficiency of the
 2   court and the parties.
 3          This is the first request to vacate the revocation hearing.
 4          DATED this 5th day of October, 2020.
 5
 6    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
 7
 8
      By /s/ Robert O’Brien                            By /s/ Brian Y. Whang
 9    ROBERT O’BRIEN                                   BRIAN Y. WHANG
      Assistant Federal Public Defender                Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
         Case 2:17-cr-00393-APG-EJY Document 65 Filed 10/06/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:17-cr-00393-APG-EJY
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     AUSTIN JAMES AULICINO,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   October 7, 2020 at 2:00 p.m., be vacated.

12                      6th day of October, 2020.
            DATED this ___

13
14
                                                 UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                    3
